[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT               U.S. COURT OF
                         ________________________                 APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 05-10998                    JULY 20, 2005
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                 CLERK

                  D. C. Docket No. 04-00752-CV-ORL-31-KRS

JOHN R. STONE, JR.,

                                                         Plaintiff-Appellant,

                                      versus

WACHOVIA SECURITIES, L.L.C.,
f.k.a. First Union Security, Inc.,

                                                         Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                                (July 20, 2005)

Before HULL, WILSON and COX, Circuit Judges.

PER CURIAM:

      John R. Stone, Jr. appeals the decision of the district court denying his

application to vacate an arbitration award in favor of Wachovia Securities, LLC.
      Having considered the briefs, and relevant parts of the record, we find no

reversible error in the district court’s denial of Stone’s application without allowing

discovery and conducting an evidentiary hearing.

      The judgment of the district court is, therefore,

      AFFIRMED.




                                          2